Kellam, J.
I concur in the decision of this case because the predecessor of this court, in Garretson v. Purdy, 3 Dak. 178, 14 N. W. Rep. 100, adopted a principle and rule which is probably controlling as to the negotiability of the instrument before us. If the question were a new one in this court, I should dissent from the doctrine that the certainty as to the amount represented by a pi'omissory note must be a certainty, continuing until the obligation is discharged, either .by payment or by the statute of limitations. So far as negotiability means the quality of being transferable by delivery, freed from adverse equities, — and as a rule that is now the practical difference between negotiable and non-negotiable paper — that quality is lost in passing the line of maturity. The immunity which comes with and attends negotiability is withdrawn the moment the instrument crosses the threshold of dishonor. If certainty is required as a condition of negotiability, I can see no good reason for holding that the certainty must be one which will still exist after the instrument has lost all the incidents and advantages of negotiability. I believe that if the amount of money which the instrument represents at its maturity, and which will then be required to discharge it, is plainly apparent on its face, it is all the certainty, in that respect, contemplated by the rule of the law merchant or by our Code, defining negotiable instruments, and that the courts ought so to hold. I concur in the decision of this case only under the rule of stare decisis.